Allowable Subject Matter

Claims 2-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 2, the prior art of Shikina (US2018/0098010) discloses an imaging apparatus that supply potential to overlapping pixel areas. However, Shikina does not disclose: “a partial area of the first semiconductor area is subjected to a potential supplied from a contact”. The prior art of Iwane (US2010/0097486) discloses an imaging device wherein a voltage supply line is supplied to plurality of pixels. However, the pixels are not overlapped with the supply line. The prior art of Igarashi (US2018/0098060) discloses an imaging apparatus that supply potential to overlapping pixel semiconductor areas. However, Igarashi does not disclose: “a partial area of the first semiconductor area is subjected to a potential supplied from a contact”. The prior art of Yamazaki (US2012/0248293) discloses a reference voltage supply line which supplies reference voltages to the photoelectric conversion units. However, Yamazaki does not disclose : “a partial area of the first semiconductor area is subjected to a potential supplied from a contact”. Thus, while many references teaches supply line for supply potential to pixel areas or units, none of the references alone or in combination, provide a motivation to teach: “a plurality of pixels on a semiconductor substrate having a surface, wherein each of the plurality of pixels has a first semiconductor area of a first conductive type; in a part of the plurality of pixels, a partial area of the first semiconductor area is subject to a potential supplied from a contact; and a line configured to supply the potential connected to the contact, and the line and a part of the first semiconductor area are overlapped with each other in a planar view viewing from the surface", in combination with all other limitations of the claim.

Regarding independent claim 3, the prior art of Shikina (US2018/0098010) discloses an imaging apparatus that supply potential to overlapping pixel areas. However, Shikina does not disclose: “a partial area of the first semiconductor area is subjected to a potential supplied from a contact”. The prior art of Iwane (US2010/0097486) discloses an imaging device wherein a voltage supply line is supplied to plurality of pixels. However, the pixels are not overlapped with the supply line. The prior art of Igarashi (US2018/0098060) discloses an imaging apparatus that supply potential to overlapping pixel semiconductor areas. However, Igarashi does not disclose: “a partial area of the first semiconductor area is subjected to a potential supplied from a contact”. The prior art of Yamazaki (US2012/0248293) discloses a reference voltage supply line which supplies reference voltages to the photoelectric conversion units. However, Yamazaki does not disclose : “a partial area of the first semiconductor area is subjected to a potential supplied from a contact”. Thus, while many references teaches supply line for supply potential to pixel areas or units, none of the references alone or in combination, provide a motivation to teach: “a plurality of pixels on a semiconductor substrate having a surface, wherein each of the plurality of pixels has a first semiconductor area of a first conductive type; in a part of the plurality of pixels, a partial area of the first semiconductor area is subject to a potential supplied from a contact; each of the part of plurality of pixels further has a second semiconductor area of a second conductive type in an area between the first semiconductor area; and a line configured to supply the potential is connected to the contact, and the line and a part of the second semiconductor area are overlapped with each other in a planar view viewing from the surface", in combination with all other limitations of the claim.

Regarding dependent claims 4-20, the claims are allowed as being dependent of claims 2 and 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/13/2022